     Case 1:20-cv-00980-NONE-HBK Document 17 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFERY DONELL ROBINSON,                        Case No. 1:20-cv-980-HBK (PC)
12                       Plaintiff,                   ORDER VACATING FINDINGS AND
                                                      RECOMMENDATIONS ISSUED MARCH 5,
13            v.                                      2021
14    C. CRYER, L. MERRITT,                           (Doc. No. 14)
15                       Defendants.                  ORDER DIRECTING CLERK TO UPDATE
                                                      PLAINTIFF’S MAILING ADDRESS
16
                                                      (Doc. No. 16)
17

18

19          Pending before the Court are Plaintiff’s Objections to the Findings and Recommendations,
20   filed on April 15, 2021. (Doc. No. 15). Plaintiff also filed a letter advising the court that he
21   currently is at a reception center awaiting transfer to a facility and requests a notice of change of
22   address form. (Doc. No. 16).
23          Based upon a review of Plaintiff’s Objections, the undersigned vacates its March 5, 2021
24   Findings and Recommendations recommending dismissal of the action due to plaintiff’s failure to
25   timely update his address. Additionally, the Clerk of Court shall ensure plaintiff’s address on the
26   docket is updated based on his April 16, 2021 letter. When plaintiff is transferred from reception
27   to a new facility, he may notify the clerk of his change of address by filing a document titled
28
                                                        1
     Case 1:20-cv-00980-NONE-HBK Document 17 Filed 04/21/21 Page 2 of 2


 1   “notice of change of address” with the case caption and case number and the address of his new

 2   facility, or use the attached notice of address change form. While updating the address is

 3   required, using the form is not required.

 4            Accordingly, it is ORDERED:

 5            1. The undersigned’s Findings and Recommendations (Doc. No. 14) are vacated.

 6            2. The Clerk of Court shall ensure plaintiff’s address is updated to reflect the current

 7   address in plaintiff’s April 16, 2021 filing (Doc. No. 16).

 8            3. The Clerk of Court shall provide a courtesy Notice of Change of Address form to

 9   Plaintiff with this Order.

10            4. A screening order will issue in due course.

11
     IT IS SO ORDERED.
12

13
     Dated:      April 20, 2021
14                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
